Citation Nr: 1629582	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, major depressive disorder or dysthymic disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from April to July 1966. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision denied service connection for depressive disorder claimed as nervous condition, stress, sadness and lack of sleep.  

In an August 2012 decision/remand, the Board noted that the evidence of record included diagnoses of depression and anxiety and expanded the claim to one for service connection for any psychiatric disability, to include anxiety and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board remanded this issue for additional development several times, most recently in July 2015.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2016 Travel Board hearing, the transcript of which is in the record before the Board.

The case is now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's acquired psychiatric disability preexisted his entrance into service.

2.  Clear and unmistakable evidence shows that the Veteran's preexisting acquired psychiatric disability was not aggravated by service.

CONCLUSIONS OF LAW

The criteria for service connection for an acquired psychiatric disability, to include anxiety, major depressive disorder or dysthymic disorder, have not been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).    

The Veteran generally contends that he either incurred an acquired psychiatric disability, to include anxiety, major depressive disorder and dysthymic disorder, during active duty, or that active duty aggravated a preexisting psychiatric disability.  In a March 2012 written brief presentation, the Veteran's representative asserted that the Veteran's depressive disorder developed as a result of the stresses of basic training and was made more active as a result of the illness and death and his father.  The Veteran's representative states that, but for the development of the disorder while in basic training, the Veteran would not have been in a position to have been adversely affected by his father's illness and death. 

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

Based on a thorough review of the record, the Board finds that the record contains clear and unmistakable evidence that the Veteran's psychiatric disability preexisted his entrance into service and clear and unmistakable evidence that his preexisting psychiatric disability was not aggravated by service.

The Veteran's service treatment records indicate that he described a history of nervousness on his May 1965 report of medical history for induction into service.  His induction psychiatric evaluation at that time was normal.  Therefore, the Veteran is presumed sound as to psychiatric disorder at entrance.

The remainder of the Veteran's service treatment records reflect that in June 1966 he complained of nervousness and asthma.  The report of a June 1966 medical examination for the purpose of a Medical Board reveals that the Veteran's clinical psychiatric evaluation was normal and identifies no pertinent defects or diagnoses.  The June 1966 Medical Board Proceedings report states that the Veteran had allergic bronchial asthma and bilateral refraction error.  There were no findings or references to nervousness within the report.  The Medical Board recommended that the Veteran be separated from the service.  

Post-service treatment records reflect diagnoses of adjustment disorder with anxiety and depression.  Notably, the majority of these symptoms are described in conjunction with the Veteran's father's illness and eventual death which appears to have affected the Veteran considerably.  

A November 1999 statement from physician L.G. provides that the Veteran had been treated for severe depression which appeared to be secondary to his father being in a hospital.  A January 2000 note from the Veteran's social worker, K.L., indicates that, following an estrangement from his father, the Veteran had entered a depressive state and as a result he experienced a number of symptoms to include severe anxiety.  In a December 2003 statement, private physician J.C. noted that the Veteran had been treated for depression which he related to the care of his father.  A January 2004 letter from nurse practitioner B.H. indicates that she saw the Veteran in June 2003 for a psychiatric evaluation and that the Veteran had major depressive disorder which he related to the trauma he endured during his father's illness and death. 

The Veteran was provided a VA examination in October 2012.  The report provides that the examiner reviewed the Veteran's claims file and VA medical records, and sets forth the relevant medical history in detail.  The Axis I diagnosis was dysthymic disorder.  The examiner noted that the Veteran was discharged because of not meeting medical fitness standards at the time of induction.  Per military medical records, this was due to asthma.  Nothing in the discharge paperwork referenced any exacerbation of "nervousness' by military service.  

Pursuant to the Board's April 2013 remand, the examiner wrote an addendum medical opinion in June 2013.  The examiner stated that the Veteran's mental disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The examiner explained that the Veteran's military records clearly indicated "nervous trouble" prior to military service and he clearly admitted to being "nervous" as a child.  The Veteran's discharge paperwork made no mention of his "nervous trouble" being worsened in any way by his military service.  Per records, his mental health issues worsened in the late 1990's as a result of issues related to his father's care and his father's death.  There was substantial evidence from his healthcare providers and from the Veteran himself  attesting to this fact.  There was only one mention in his records of his having reported that his mental health issues were aggravated by his military service, but in a later letter he stated that his nervous condition had nothing to do with  military service.  During the evaluation, the Veteran attributed his mental health problems to being socially isolated and having insufficient funds rather than to his military service.  The current evidence suggested that the Veteran's nervous condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness, but rather had been aggravated by issues which arose years after service, from the 1990's to the present. 

Evidence recently submitted by the Veteran's representative, with a waiver of consideration by the RO, includes a June 2016 statement from C.M., PhD., who wrote "[t]o the best of my understanding, [the Veteran] suffers from Generalized Anxiety Disorder and PTSD.  He describes nervousness from childhood that became markedly worse during bootcamp.  The stress of bootcamp, made worse by his asthma, aggravated his anxiety."  

A second statement dated in June 2016, from C.U., FNP-C, noted that the Veteran has been "diagnosed with PTSD due to his recurrent thoughts of war following the draft for Vietnam.  He was later medically discharged due to asthma."  

The Board finds that the service treatment records are evidence against aggravation in service.  Medical examinations conducted at enlistment and separation both included normal psychiatric evaluations, with no pertinent defects or diagnoses noted.  

The Board further finds that the June 2013 addendum medical opinion is the most probative of the opinions because it is based on a review of the Veteran's active duty and post-service medical record.  The examiner explained his opinions with references to the Veteran's service treatment records and post-service medical records.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).  The June 2016 statements do not indicate whether the providers reviewed complete service treatment records and appear to be based on history provided by the Veteran alone.  For example, C.M. noted the Veteran's nervousness became markedly worse during bootcamp; however, as discussed, there is no indication or reference in the service treatment records to worsening anxiety during service.  

The Board also finds that the June 2013 addendum medical opinion rebuts the presumption of soundness.  First, the medical opinion constitutes clear and unmistakable evidence that the Veteran's acquired psychiatric disability existed prior to acceptance and enlistment into service.  Second, the medical opinion constitutes clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disability was not aggravated by service.  

As the presumption of soundness is rebutted, the Veteran's acquired psychiatric disability cannot be found to have been incurred in service, and service connection must be denied.  


ORDER

Service connection for an acquired psychiatric disability, to include anxiety, major depressive disorder or dysthymic disorder, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


